Citation Nr: 0004767	
Decision Date: 02/24/00    Archive Date: 02/28/00

DOCKET NO.  97-03 608A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether the veteran timely appealed a May 1997 decision, 
which increased the evaluation assigned residuals of 
excisions of multiple recurrent sebaceous cysts of the neck 
to 10 percent, effective April 1, 1985.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel



INTRODUCTION

The veteran served on active duty from February 1969 to 
February 1971.  His claim comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a May 1997 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office in Cleveland, Ohio (RO).  In August 1999, the Board 
REMANDED this claim to the RO for additional development.

The Board notes that in a written statement received in 
November 1999, the veteran indicated that his hearing loss 
and cysts are more severe than currently evaluated.  However, 
the matter of whether the veteran is entitled to increased 
ratings for the noted disabilities has not been prepared for 
appellate review and is referred to the RO for appropriate 
action. 


FINDINGS OF FACT

1.  The RO, in a decision dated May 1997, increased the 
evaluation assigned residuals of excisions of multiple 
recurrent sebaceous cysts of the neck to 10 percent, 
effective April 1, 1985.  

2.  In a letter dated May 19, 1997, the VA informed the 
veteran of its decision and advised him of his appellate 
rights with regard to the May 1997 decision.

3.  In October 1997, the RO received a statement from the 
veteran in which he disagreed with the RO's May 1997 
decision, and on August 25, 1998, the RO issued a Statement 
of the Case.

4.  The veteran did not file a Substantive Appeal or a 
request to extend the time period for filing a Substantive 
Appeal within 60 days of the August 25, 1998 issuance of the 
Statement of the Case or within one year of the May 19, 1997 
notice that his claim had been denied.


CONCLUSIONS OF LAW

1.  The veteran did not timely appeal the May 1997 decision, 
which increased the evaluation assigned residuals of 
excisions of multiple recurrent sebaceous cysts of the neck 
to 10 percent, effective April 1, 1985, and the Board has no 
jurisdiction to review this issue.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 20.200, 20.202, 20.302, 20.303 (1999).

2.  The May 1997 rating decision, which increased the 
evaluation assigned residuals of excisions of multiple 
recurrent sebaceous cysts of the neck to 10 percent, 
effective April 1, 1985, is final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 3.104, 20.1103 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The RO, in a decision dated May 1997, increased the 
evaluation assigned residuals of excisions of multiple 
recurrent sebaceous cysts of the neck to 10 percent, 
effective April 1, 1985.  In a letter dated May 19, 1997, the 
RO informed the veteran of its decision and advised him of 
his appellate rights with regard to that decision.  The 
veteran has asserted that he timely perfected an appeal of 
the RO's May 1997 decision.

Appellate review is initiated by a Notice of Disagreement 
(NOD) and completed by a Substantive Appeal filed after a 
Statement of the Case (SOC) has been furnished to the 
appellant.  See 38 U.S.C.A. § 7105(a) (West 1991); 38 C.F.R. 
§ 20.200 (1999).  A Substantive Appeal must be filed within 
60 days from the date that the agency of original 
jurisdiction mails the SOC to the appellant, or within the 
remainder of the one-year period from the date of mailing of 
the notification of the determination being appealed, 
whichever period ends later.  The 60-day period may be 
extended for a reasonable period on request for good cause 
shown.  The request for such an extension must be in writing 
and must be made prior to expiration of the time limit for 
filing the Substantive Appeal.  See 38 U.S.C.A. § 7105(d)(3) 
(West 1991); 38 C.F.R. § 20.302(b) (1999).

A Substantive Appeal consists of a properly completed VA Form 
9 (Appeal to Board of Veterans' Appeals) or correspondence 
containing the necessary information.  Proper completion and 
filing of a substantive appeal are the last actions the 
veteran needs to take to perfect an appeal.  See 38 C.F.R. § 
20.202 (1999).  In the absence of a properly perfected 
appeal, the Board is without jurisdiction to determine the 
merits of the appeal, and the determination becomes final.  
See 38 U.S.C.A. § 7105 (West 1991); Roy v. Brown, 5 Vet.App. 
554, 556 (1993).  

In this case, in October 1997, the RO received a statement 
from the veteran indicating that he disagreed with the RO's 
May 1997 decision.  On August 25, 1998, the RO issued an SOC.  
To perfect his appeal, the veteran needed to file a 
Substantive Appeal or a request to extend the time period for 
filing a Substantive Appeal within 60 days of the August 25, 
1998 issuance of the SOC or within one year of the May 19, 
1997 notice that his claim had been denied.  Instead, the 
veteran waited until after the allowable time limit had 
passed before submitting any additional correspondence to the 
RO.  A VA Form 9 (Appeal to Board of Veterans' Appeals) that 
discussed the earlier effective date issue was received by 
the RO on November 2, 1998, beyond the time period allowed 
for filing a Substantive Appeal in this case.

In light of the above, the Board finds that the veteran 
failed to file a timely Substantive Appeal of the RO's May 
1997 denial, in the form of a VA Form 9 or otherwise, or to 
request an extension of the time period in which to file a 
Substantive Appeal.  Therefore, the Board has no 
jurisdictional authority to review the veteran's claim of 
entitlement to an effective date prior to April 1, 1985, for 
a 10 percent evaluation for residuals of excisions of 
multiple recurrent sebaceous cysts of the neck, and the May 
1997 decision on which an appeal was initiated, but not 
perfected, is final.  


ORDER

A timely Substantive Appeal to the May 1997 rating decision 
not have been submitted, the appeal is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 

